As to the judgments of the Court of Claims in favor of Frieda Karrat, George Karrat, an infant, by Frieda Karrat, his guardian ad litem, and James Baya: Judgments affirmed, with costs.
As to the judgment of the Court of Claims in favor of John Karrat and the judgment of the Appellate Division in favor of Karrat Bros. & Co., Trie.: Judgments reversed and original judgments of the Court of Claims dismissing their claims reinstated, with costs in this court and in the Appellate Division, upon the ground that the preponderance of the credible evidence supports a finding that John Karrat was guilty of contributory negligence in driving the vehicle of the corporation in its service. No opinion.
*996Concur: Judges Dye, Froessel, Van Voorhis and Burke. Chief Judge Conway and Judges Desmond and Fuld dissent as to the reversal of the judgments in favor of John Karrat and Karrat Bros. & Co., Inc., and vote to affirm said judgments.